In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-1056
CORTEZ C. GUYTON,
                                              Petitioner-Appellant,
                                v.

UNITED STATES OF AMERICA,
                                             Respondent-Appellee.
                         ____________
            Appeal from the United States District Court
               for the Southern District of Illinois.
              No. 99 C 12—William D. Stiehl, Judge.
                         ____________
     SUBMITTED FEBRUARY 9, 2006—DECIDED JUNE 30, 2006
                         ____________


  Before RIPPLE, KANNE and WOOD, Circuit Judges.
  RIPPLE, Circuit Judge. Cortez Guyton is serving a life
sentence for conspiring to distribute powder and crack
cocaine. See 18 U.S.C. §§ 846 & 841(a)(i). We affirmed his
conviction and sentence on direct review. See United States
v. Guyton, No. 94-3924, 1995 WL 364232 (7th Cir. May 16,
1995). Mr. Guyton’s first motion to vacate his sentence, 28
U.S.C. § 2255, was denied as untimely after the district court
refused to apply the mailbox rule to Mr. Guyton’s plead-
ings. See Guyton v. United States, No. 3:97-cv-370, slip op.
(S.D. Ill. May 23, 1997). Mr. Guyton did not appeal the
district court’s decision denying his initial § 2255 motion.
2                                                 No. 06-1056

Later, in a different case, we adopted the mailbox rule for
pleadings in collateral attacks. See Jones v. Bertrand, 171 F.3d
499, 501-02 (7th Cir. 1999). Since then Mr. Guyton has filed
at least five additional collateral attacks, including three
applications under 28 U.S.C. § 2244(b), each arguing the
impropriety of the district court’s decision denying his first
§ 2255 motion. See Guyton v. United States, 23 F. App’x. 539
(7th Cir. Sept. 26, 2001) (discussing Mr. Guyton’s litigation
history in the context of his appeal from the district
court order dismissing his second motion under § 2255);
Guyton v. United States, No. 05-1135 (7th Cir. Feb. 3, 2005)
(denying Mr. Guyton’s third § 2244(b) application).
  Most recently, Mr. Guyton filed a petition for a writ of
error coram nobis, see 28 U.S.C. § 1651(a), in which he again
argued the timeliness of his initial collateral attack. The
district court denied the petition. The district court
patiently—and correctly—explained that, because Mr.
Guyton remains incarcerated on the sentence under attack,
he cannot obtain coram nobis relief. Mr. Guyton appeals.
   The Government suggests that we should vacate the
district court’s judgment and should remand the case for
a jurisdictional dismissal. The Government believes that Mr.
Guyton’s petition is an unauthorized successive collateral
attack on his conviction. See Godoski v. United States, 304 F.3d
761, 764 (7th Cir. 2002) (characterizing a coram nobis
petition attacking the petitioner’s conviction on constitu-
tional grounds as a mislabeled § 2255 motion). According to
the Government, because sections 2244(b) and 2255 ¶ 8
strip the district courts of jurisdiction over unauthorized
second or successive collateral attacks, see Nunez v. United
States, 96 F.3d 990, 991 (7th Cir. 1996), the district court
should not have issued a merits ruling and, instead, should
have dismissed the petition for lack of jurisdiction, see
No. 06-1056                                                   3

United States v. Lloyd, 398 F.3d 978, 979 (7th Cir. 2005)
(stating that respondent should seek a remand when a
district court rules on a collateral attack over which it lacked
jurisdiction).
   This court’s case law establishes that the substance of
a party’s submission takes precedence over its form. See
Melton v. United States, 359 F.3d 855, 857 (7th Cir. 2004)
(“Call it a motion for a new trial, arrest of judgment,
mandamus, prohibition, coram nobis . . . the name makes no
difference. It is substance that controls.”). Accordingly,
“[a]ny motion filed in the district court that imposed the
sentence, and substantively within the scope of § 2255 ¶ 1,
is a motion under § 2255, no matter what title the prisoner
plasters on the cover.” Id. (emphasis in original); see also
United States v. Scott, 414 F.3d 815 (7th Cir. 2005) (holding
that Scott’s request for his grand jury transcripts was really
a mislabeled § 2255 motion); Benefiel v. Davis, 403 F.3d 825
(7th Cir. 2005) (treating a motion to reopen the original
collateral proceedings that argues constitutional claims as
the equivalent of a fresh collateral attack); Godoski, 304 F.3d
at 764 (determining that a coram nobis petition attacking the
petitioner’s conviction as unconstitutional is really a
mislabeled § 2255 motion); United States v. Evans, 224 F.3d
670 (7th Cir. 2000) (holding that Evans’ motion for a
new trial, which argued a claim governed by § 2255 ¶ 1, is
a collateral attack and, because it is his second, it is sub-
ject to ¶ 8).
  The contrary is true as well: Claims that do not arise
under § 2255 ¶ 1 are not subject to § 2244(b) and § 2255 ¶ 8.
See Evans, 224 F.3d at 673 (“[P]roceedings that do not meet
the description of § 2255 ¶ 1 are not motions for purposes of
¶ 8, even if they otherwise walk and talk like collateral
attacks.” (emphasis in original)). A claim arises under § 2255
¶ 1 when brought by a federal prisoner attacking his
4                                                 No. 06-1056

sentence on the ground that it resulted from a violation of
his rights under the Constitution. See id. at 673-74.
  Mr. Guyton’s coram nobis petition argued that the district
court wrongly denied his first § 2255 motion as untimely
because it erroneously refused to apply the mailbox rule to
his pleadings. That claim does not arise under § 2255 ¶ 1; it
neither attacks his conviction nor alleges a constitutional
violation. Cf. Gonzalez v. Crosby, 125 S. Ct. 2641, 2648 (2005)
(holding that an argument about the timeliness of a § 2255
motion does not arise under ¶ 1 and, thus, is not barred by
¶ 8 and may properly be pursued in a motion under Rule
60(b)). Because Mr. Guyton’s most recent petition does not
attack his conviction, it does not arise under § 2255 ¶ 1 and
§ 2244(b) does not strip the district court of jurisdiction over
the claim.
  Nevertheless, as we repeatedly have informed Mr.
Guyton, the time to contest the erroneous denial of his first
§ 2255 motion was within 60 days of the decision. He may
not collaterally attack the decision denying his § 2255
motion through a subsequent motion; his only avenue for
relief was a direct appeal. See Taylor v. Gilkey, 314 F.3d 832,
836 (7th Cir. 2002) (“Once an initial collateral attack has
reached its conclusion, however, a claim of error in the
decision cannot be entertained.”); Bell v. Eastman Kodak
Co., 214 F.3d 798, 801 (7th Cir. 2000). Because Mr. Guyton
did not appeal, the argument is foreclosed. Moreover, the
district court is quite right: A petitioner cannot obtain coram
nobis relief from the conviction and sentence giving rise to
present custody. See Owens v. Boyd, 235 F.3d 356, 360 (7th
Cir. 2000) (“[W]rits in the nature of coram nobis are limited
to former prisoners who seek to escape the collateral civil
consequences of wrongful conviction.”). Accordingly, the
district court judgment is affirmed.
                                                     AFFIRMED
No. 06-1056                                             5

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—6-30-06